Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-4, 7-13, 16 and 17 are rejected under 35 U.S.C. 103 unpatentable over Salahieh et al. (US 2005/0137690) with evidentiary support from Hancock (US 3,570,014).
Regarding claim 1, Salahieh et al. disclose an implantable prosthetic device (550; Figures 39A/B) for connection to native heart valve leaflets (Figures 45A-I), comprising: a spacer body (560 - top row of diamonds in Figure 39A) made from braided self-expandable metallic thread (¶[0138]); wherein the 
Salahieh et al. are silent as to whether or not the prosthetic device is implantable to replace a mitral valve and thus fail to disclose that it can help block blood from flowing from a ventricle to an atrium during ventricular systole (i.e. the function of a native or replacement mitral valve).  Salahieh et al. disclose as an example that their prosthetic device can replace a native aortic valve (¶[0108]) but give no criticality to this particular placement.  It is noted that, as claimed, the prosthetic valve (e.g. 600) of Salahieh et al. can be considered as part of the spacer body
However, official notice is taken that it was old and well-known before the effective filing date of the claimed invention to adapt the same heart valve prosthesis to replace either the aortic valve or the mitral valve with little or no modification to its structure (as evidenced by Hancock - col. 1, lines 53-54; col. 4, lines 8-22).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adapted the prosthetic device of Salahieh et al. to replace the mitral valve in order to take advantage of this well-known use for aortic valve replacement prosthesis.
Regarding claim 2, in view of Applicant’s specification (e.g. ¶[0014]; ¶[0137] - a releasable connection is described as the proximal end of the spacer being inserted into shaft 608) “coupled” can be broadly interpreted.  The anchor portion of Salahieh et al. being compressed within the end cap 730 (Figures 45A-I) can be considered as being releasably coupled to the end cap.   Alternatively, as claimed, the film “B” fixed to the distal end can be considered as the end cap (¶[0135]).  
Regarding claims 3 and 4, each of the at least one anchor portions includes an upper leg portion (Figure 39A - from either bend section in Figure 39A to connection with spacer) coupled to the distal end 
Regarding claims 7, 8, 16 and 17, Salahieh et al. disclose that spacer body is covered with a “film B” in order to reduce paravalvular regurgitation (¶[0135]) but fail to disclose that it is blood impervious (member 730 being the “cap” in this interpretation).  However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made this film blood impervious because it functions, at least in part, to block the flow of blood by preventing paravalvular regurgitation.
Regarding claim 9, the distal end of the spacer body is tapered (inwardly and outwardly tapered from a distal end towards a proximal end - Figure 41C).  
Regarding claim 10, the spacer body is configured such that compressing ends of the spacer body axially foreshortens the spacer body axially and expands the spacer body radially (braided spring steel ring having the structure of Figure 39B could be compressed by some means so that the proximal end flares out radially even further and the spacer section compresses slightly).  
Regarding claim 11, Salahieh et al. disclose an assembly, comprising: an implantable prosthetic device (550; Figures 39A/B); having a braided spacer body made of self-expandable metallic thread (560 - top row of diamonds in Figure 39A (but having a braided structure - ¶[0138])), a plurality of anchors within an anchoring section (bottom row of diamonds - i.e. larger diamonds surrounding smaller diamonds “G”, yet being a braided structure; any strand of the braided structure of this section and connected to the spacer directly or indirectly can be regarded as one of the plurality of anchors), and an end cap (either tube 730 or the film covering the anchor section - see remarks in regard to claim 2); and a delivery apparatus having a first shaft (720) and a second shaft (740); wherein the plurality of anchors are coupled to the spacer body (some strands of the anchoring section above must connect to the spacer and can be considered as the anchors and/or any of the remaining strands connect to the spacer indirectly via other strands can also be considered as anchors - noting that Applicant’s anchors are not directly connected to the spacer); wherein the plurality of anchors are coupled to the end cap (see remarks above in regard to claim 2); wherein the first shaft is coupled to the end cap (the end cap or film “B” would be coupled to or compressed against the first shaft or the first shaft is fixedly coupled to end cap 730 - ¶[0142]); wherein the second shaft is coupled to a proximal end of the spacer body (the spacer body would be compressed against the second shaft, noting that Applicant’s spacer body is “releasably attached” to the second shaft by being compressed therein - ¶[0137]); wherein movement of the first shaft relative to the second shaft moves the anchors relative to the spacer body (movement of the first shaft would allow the anchors to move relative to the spacer body as evident from Figures 45C-E).  
Salahieh et al. are silent as to whether or not the prosthetic device is implantable to replace a mitral valve and thus fail to disclose that it can help block blood from flowing from a ventricle to an atrium during ventricular systole (i.e. the function of a native or replacement mitral valve).  Salahieh et al. disclose as an example that their prosthetic device can replace a native aortic valve (¶[0108]) but give no criticality to this particular placement.  It is noted that, as claimed, the prosthetic valve (e.g. 600) of Salahieh et al. can be considered as part of the spacer body
However, official notice is taken that it was old and well-known before the effective filing date of the claimed invention to adapt the same heart valve prosthesis to replace either the aortic valve or the mitral valve with little or no modification to its structure (as evidenced by Hancock - col. 1, lines 53-54; col. 4, lines 8-22).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adapted the prosthetic device of Salahieh et al. to replace the mitral valve in order to take advantage of this well-known use for aortic valve replacement prosthesis.
Regarding claim 12 and 13, each of the at least one anchor portions includes an upper leg portion (Figure 39A - from either bend section in Figure 39A to connection with spacer) coupled to the distal end of the spacer body and a lower leg portion (from either bend section in Figure 39A downward to distal end) connected to the upper leg portion by a joint (at either bend section of anchor in Figure 39A), and a distal end of the lower leg portion is fixedly secured to the end cap (film “B” - ¶[0135]).

Claims 5, 6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh et al. (US 2005/0137690), with evidentiary support from Hancock (US 3,570,014), in view of Hancock et al. (US 6,632,241).
Regarding claims 5, 6, 14 and 15, Salahieh et al. fail to disclose that the spacer body and anchor(s) are made from a single piece of braided self-expandable metallic thread. 
Hancock et al. ‘241  (both references being in Applicant’s field of implantable braided prostheses) disclose a method for making a braided vascular prosthesis using only one metallic (col. 4, lines 39-43) thread (col. 2, lines 21-40) in order to provide a prosthesis with a higher expansion ratio, increased radial stiffness and more atraumatic structure compared to conventional braided prostheses (col. 2, lines 1-25 and 30-32). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the single-filament method of Hancock et al. to construct the braided device of Salahieh et al. in order to provide the device with a higher expansion ratio, increased radial stiffness and a more atraumatic structure compared to conventional braided prostheses.


Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS MCEVOY/Primary Examiner, Art Unit 3771